Citation Nr: 0020161	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  89-46 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to service connection for skin cancer, 
secondary to radiation exposure.

3.  The propriety of the assigned 30 percent evaluation for 
PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to April 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied, among others, the veteran's 
claims of entitlement to service connection for skin cancer 
due to exposure to ionizing radiation, and conjunctivitis, 
and assigned a 30 percent rating for service-connected PTSD, 
effective March 8, 1988.  The veteran subsequently perfected 
appeals of these decisions.  A video conference hearing was 
held on March 16, 1998, before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a September 1998 decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.

In an October 1999 statement, the veteran raised the issue of 
entitlement to an effective date prior to March 8, 1988, for 
the evaluation of the laceration scar on his left forearm.  
This issue has not been developed by the RO and is referred 
to the RO for appropriate disposition.

The veteran's claim of entitlement to service connection for 
skin cancer due to exposure to ionizing radiation will be 
addressed in the remand portion of this decision.

FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's recurring severe conjunctivitis has been 
related to his period of active service.

3.  The veteran's PTSD is manifested by episodic anxiety 
attacks, periods of depression, anxiety, recklessness, 
difficulty sleeping, full orientation, fair judgment, fair 
insight, fairly successful participation in group therapy 
including assisting other veteran's in treatment, and intact 
memory. 


CONCLUSIONS OF LAW

1.  Conjunctivitis was incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

2.  The criteria for a 50 percent rating for PTSD, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for conjunctivitis.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1996); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the heightened duty to assist in this case, where 
the veteran's service medical records are not available, has 
been satisfied.  38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999). 

In the present case, the veteran's service medical records 
indicate that his eyes were normal at entry and discharge.  
However, he was treated in November 1957 for a draining 
abscess on the left lower eyelid with surrounding erythema, 
induration, swelling and heat.  The conjunctiva of the left 
eye was injected.  He was treated with hot compresses and 
antibiotics for several days, and the symptoms subsided.  The 
veteran contends that he has had recurring conjunctivitis 
since this time and that it affects both eyes.  The record 
reveals that the veteran is service-connected for a scar on 
the left lower eyelid.


Post-service medical evidence shows that the veteran was 
treated for complaints of problems with his left eye in 1967, 
reporting a watery discharge, blurry vision, a burning 
sensation and occasional sharp pain.  On VA examination in 
August 1967, his bulbar conjunctiva were slightly injected 
and his palpebral conjunctiva were redder than normal.  He 
was diagnosed with bilateral chronic conjunctivitis at this 
time.  In November 1967 and June 1968, a private physician 
noted that the veteran had pain in his left eye, watery 
discharge, burning and weakness and had been treated for 
conjunctivitis in service.  VA outpatient treatment records 
show that the veteran was treated in 1993 for blurry vision, 
bilateral cataracts, but no conjunctivitis is noted in these 
records.  Private treatment records from Dr. D. show 
treatment for cataracts with extraction of both cataracts in 
1994-95.  

Beginning in 1996, the veteran began treatment with Dr. G.R.  
His records indicate that the veteran was treated from June 
1996 to December 1998 for recurring severe conjunctivitis and 
blepharitis, oftentimes with prescribed medication.  This 
physician consistently has asserted that the veteran's 
current bouts of conjunctivitis are related to his infection 
in service.

The veteran had a VA eye examination in July 1999.  The 
examiner did not review the claims file because it was 
unavailable for review.  He noted that the veteran had a 
history of blepharitis but no blepharitis at the time of the 
examination.  He also noted that the veteran's eyelids did 
not close all the way and that perhaps he had irritative 
conjunctivitis caused by his lids not closing.  

Weighing the evidence, the Board finds that the evidence 
supports a finding that the veteran's conjunctivitis is 
related to his period of active service and his infection 
therein.  Although he did not have conjunctivitis at 
discharge, the veteran is competent as a lay person to report 
observable symptoms such as discharge from his eye recurring 
from his period of service.  Additionally, Dr. G.R. has been 
treating the veteran for years and has consistently observed 
the veteran's condition and the Board finds his opinion, 
based on his observation and the veteran's continuity of 
symptomatology is more probative than the VA examiner's 
conjecture that the veteran "perhaps" had bouts of 
conjunctivitis due to his eyelids not closing.  This is 
especially true since the VA examiner did not have the claims 
file to review and thus did not have sufficient information 
upon which to make any accurate conclusions.

Consequently, based on the above conclusion, the Board finds 
that the veteran has presented evidence of current treatment 
for recurring conjunctivitis, onset in service, and a medical 
nexus between his treatment in service and his current 
conjunctivitis.  Therefore, his claim of entitlement to 
service connection for conjunctivitis is granted.

2.  The propriety of the assigned 30 percent rating for PTSD.

The appellant's contentions regarding the increase in 
severity of his PTSD constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that VA has met its statutory obligation 
to assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran filed a claim of entitlement to service 
connection for PTSD in March 1988.  This claim was granted in 
a September 1998 Board decision, and in a November 1998 
rating decision the RO assigned a 30 percent evaluation, 
effective March 8, 1988, the date of the veteran's claim.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his PTSD.  However, the veteran 
was not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in February 1999 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Thus, he was not harmed by the absence of a 
"staged" rating.  See Fenderson v. West, 12 Vet. App. 119.  

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in March 1988, prior to the 
revision, he is entitled to evaluation under the regulations, 
old or new, which offer him the most favorable outcome.  See 
38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for a 
disability rating in excess of 30 percent from November 7, 
1996, forward under both the old criteria in the VA Schedule 
for Rating Disabilities and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorders rating schedule. 

Pursuant to VA's Schedule for Rating Disabilities, the 
current regulations governing PTSD (revised regulations) 
require application of the criteria set forth in 38 C.F.R. 
§ 4.130 (1996), Diagnostic Code 9411, to ascertain the 
severity of the veteran's PTSD.  Under this provision, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50 percent rating is warranted 
when the veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships; a 70 percent rating is applicable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfered with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (including 
work or a worklike setting), inability to establish and 
maintain effective relationships; and a total schedular 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name. 

Under the regulations in effect prior to November 1996 
(former regulations), .  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), a 30 percent rating is warranted for a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation warrants a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; a 70 percent 
evaluation requires a severe impairment of the claimant's 
ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment; and a 100 percent 
rating requires a claimant who has attitudes of all contacts 
except the most intimate to be so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior, or a 
claimant who is demonstrably unable to obtain or retrain 
employment.

In the present case, the medical evidence shows that the 
veteran voluntarily entered a VA hospital for treatment of 
his psychiatric disorder from July 24, 1989, to August 7, 
1989.  He was described at entry as restless, anxious, 
cooperative, depressed, neat, and clean, with clear and 
logical but slow speech.  He was oriented in all three 
spheres, and reported hallucinations, but no ideas of 
reference.  He had fair judgment and insight.  During the 
course of his hospitalization it was noted that he had a 
supportive family, and he was observed to have difficulty 
sleeping, waking often in the night.  In August 1989, a 
private physician, Dr. L., submitted a statement asserting 
that the veteran had a severe restriction of his activities 
on a daily basis.  Social Security Administration records 
note that the veteran was awarded SSA disability benefits 
from September 29, 1988, due in large part to his psychiatric 
impairment which the SSA found to constitute a moderate 
difficulty in maintaining social functioning and markedly 
restricted his daily activities.

VA outpatient treatment records from January 1992 to February 
1995 reveal that the veteran was in group therapy on an 
outpatient basis.  The notes indicate that in 1993 he was 
developing skills as a facilitator and had helped other 
veterans in the group, and had facilitated a meeting in May 
1993 maintaining good eye contact.  In December 1994 it was 
reported that he had episodic panic attacks and triggered 
psychiatric episodes brought on most often by negative 
information from the VA and government.  In February 1995 he 
was noted to be alert, oriented, and not in any acute 
distress.  

During this period, in September 1994, he was given a VA 
psychiatric examination.  The examiner noted that the veteran 
was preoccupied with his radiation exposure.  On objective 
observation he had a blunted, constricted affect, and 
appeared anxious and easily confused.  He was disoriented as 
to time, place and person and did not know the president.  He 
was diagnosed with dementia and a history of PTSD.  Also in 
September 1994, Dr. L. submitted a statement that the veteran 
was totally disabled with PTSD, and that he could not drive 
to his treatment.   

In November 1995 and February 1996, the veteran was provided 
a VA examination by a board of two VA examiners who stated 
that they reviewed the claims file.  In cursory examination 
reports consisting of barely more than one paragraph, the 
examiners noted that the veteran reported depression, 
irritability, nightmares, flashbacks and sleep trouble.  
Objectively he cried when relating his experiences, and was 
very anxious, nervous, and depressed with poor concentration 
and poor sleep.  He was diagnosed with PTSD and severe 
generalized anxiety disorder.  In April 1997, a private 
doctor submitted a statement asserting that the majority of 
the veteran's problems were due to his PTSD.  Dr. G.R.'s 
records from July 1998 to December 1998 noted that the 
veteran had a good mental status, was oriented in all three 
spheres, had good remote and recent memory, good mood, normal 
affect and good judgment and insight.

In the veteran's case, the Board finds that the former 
regulations are more favorable than the revised regulations.  
Additionally, based on the evidence of record, the Board 
finds that the veteran's PTSD symptoms more nearly 
approximate the criteria for a 50 percent rating than a 30 
percent rating, that is he has a considerable impairment due 
to his PTSD.  Although the veteran is able to participate 
somewhat successfully in group therapy, the record shows that 
he has periodic bouts of severe symptomatology due to various 
triggers.  A rating higher than 50 percent is not indicated 
since the veteran is noted to have a supportive family and is 
able to interact in his group therapy sessions on a fairly 
successful basis.  Moreover, Dr. G.R.'s records indicate that 
the veteran's psychiatric impairment is not a severe 
impairment to his occupation and social functioning.  
Accordingly, based on the record, the Board further finds 
that a 50 percent rating is appropriate, and should be 
applied to the entire appeal period back to March 8, 1988, 
and thus, staged ratings are not required. 

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for conjunctivitis is 
granted.

Entitlement to a 50 percent rating for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for skin cancer 
secondary to radiation exposure.  The record contains 
documentation from Dr. Kelly Hood regarding treatment for the 
veteran's skin disorder in January 1998 and March 1998.  
These documents are bills noting treatment for the removal of 
malignant lesions on the face and hands.  At his July 1999 VA 
skin examination the veteran noted that he had treatment with 
Dr. Hood in 1998 and 1999 and the examiner reported that 
these records were necessary for a proper determination if 
the veteran had been treated for skin cancer or something 
else.  Given that these records could establish that the 
veteran had skin cancer, a radiogenic disease under the 
regulations, they are probative of the veteran's claim and 
should be obtained by the RO.  38 C.F.R. § 3.11 (1999).  

Additionally, in a statement received by the RO in April 
1997, the veteran indicated an intent to initiate an appeal 
of the RO's October 1996 denial of his claim for service 
connection for cataracts secondary to radiation exposure.  
However, no Statement of the Case was subsequently issued by 
the RO for this issue.  In the September 1998 remand, the 
Board requested that the RO issue a Statement of the Case for 
this issue, but no Statement of the Case is included in the 
claims file.  Under Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999), a remand is again in order so that a Statement of 
the Case addressing the veteran's claim of entitlement to 
service connection for cataracts secondary to radiation 
exposure can be issued.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he provide the full address 
for Dr. Kelly Hood, his private physician 
for his skin disorder.  He should also be 
asked to submit a signed authorization 
for the release of private treatment 
records.  Once this information is 
obtained, the RO should obtain the 
treatment records for Dr. Hood from 1997 
to the present and associate them with 
the claims file.

2.  The RO should undertake all 
appropriate evidentiary development under 
the provisions of 38 C.F.R. § 3.311, to 
include an advisory medical opinion from 
VA's Under Secretary for Health, prior to 
a complete review by VA's Under Secretary 
for Benefits, who should consider the 
factors set forth in 38 C.F.R. 
§ 3.311(e), and any further development 
felt to be appropriate by that official.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
The RO should also issue a Statement of 
the Case addressing the veteran's claim 
of entitlement to service connection for 
cataracts secondary to radiation 
exposure.  All Statements of the Case 
should also include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of these claims.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



